       Case: 3:20-cv-02793-JJH Doc #: 13 Filed: 07/27/21 1 of 5. PageID #: 60




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Andre’ Johnson, Jr.,                                          Case No. 3:20-cv-2793

                       Plaintiff,

       v.                                                     MEMORANDUM OPINION
                                                                  AND ORDER

Chipotle Mexican Grill, Inc.,

                       Defendant.


                                       I. INTRODUCTION

       Defendant Chipotle Mexican Grill, Inc., seeks to dismiss the claims asserted by pro se

Plaintiff Andre’ Johnson, Jr., pursuant to Rules 12(b)(1) and 12(b)(6). (Doc. No. 6). Johnson has

not responded to Defendant’s motion and the deadline for him to do so has passed. For the

reasons stated below, I grant Defendant’s motion.

                                      II.     BACKGROUND

       In June 2020, Johnson worked five shifts at a Chipotle restaurant in Toledo, Ohio, at the

request of Robin Crosby, the location’s general manager. (Doc. No. 1 at 1-2). Johnson indicates he

previously worked at this location, though he does not indicate when or for how long. According to

Johnson, Crosby asked him to return to work without first getting approval from higher-level

Chipotle management. (Id. at 2). When Johnson attempted to clock in for his first shift, he learned

he was not able to do so because he had not been entered into the company’s computer system as

an active employee. (Id.). At Crosby’s instruction, Johnson recorded his hours on a piece of paper
        Case: 3:20-cv-02793-JJH Doc #: 13 Filed: 07/27/21 2 of 5. PageID #: 61



and left the paper in the manager’s office. This pattern repeated for four more shifts, before Crosby

told Johnson he could not get approval to re-hire Johnson. (Id. at 2). Over the next few months,

Johnson unsuccessfully attempted to get paid for the five shifts, before eventually initiating this

litigation. (Id.).

         Johnson asserts three claims for relief: (1) failure to pay earned wages in violation of the Fair

Labor Standards Act (“FLSA”); (2) failure to keep accurate records; and (3) breach of contract. (Id.

at 3-4). Johnson seeks compensatory damages in the amount of $350 for his unpaid wages; an equal

amount in liquidated damages; a civil penalty in the amount of $2,050; emotional distress damages in

the amount of $250,000; and $10,000,000 in punitive damages. (Id. at 4).

         Shortly after Johnson filed suit, though before being served with a copy of the complaint

and summons, (see Doc. No. 4), Defendant sent Johnson two checks. One check was issued on

January 7, 2021, for $550. (Doc. No. 9 at 1). Johnson cashed the check on January 18, 2021. (Id. at

2, 4). The second check, also issued on January 7, 2021, was for $225.22. (Doc. No. 10 at 1-2).

This amount of this check equaled the balance Johnson was due after Defendant applied relevant

withholdings required by law from $350 in W-2 wages. (Id. at 2). Johnson cashed this check on

January 27, 2021. (Id. at 2, 4).

                                          III.     DISCUSSION

         A.          RULE 12(B)(6)

         Defendant argues Claim II, as well as Johnson’s claims for civil penalties, emotional distress

damages, and punitive damages, should be dismissed for failure to state a claim upon which relief

may be granted. (Doc. No. 6-1 at 4-8). Johnson was waived opposition to Defendant’s arguments

because he failed to respond to Defendant’s motion despite having been served with a copy of the

motion in a manner consistent with the Federal Rules of Civil Procedure. See, e.g., Hitchcock v.

Cumberland Univ. 403(b) DC Plan, 851 F.3d 552, 566 (6th Cir. 2017) (citing Humphrey v. United States


                                                     2
          Case: 3:20-cv-02793-JJH Doc #: 13 Filed: 07/27/21 3 of 5. PageID #: 62



Att’y Gen.’s Office, 279 F. App’x 328 (6th Cir. 2008)); Scott v. Tennessee, 878 F.2d 382, *2 (6th Cir. 1989)

(unpublished table decision).

          A defendant may seek to dismiss a plaintiff’s complaint on the ground the complaint fails to

state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). When ruling on a motion

to dismiss, a court construes the complaint in the light most favorable to the plaintiff and accepts as

true well-pleaded factual allegations. Daily Servs., LLC v. Valentino, 756 F.3d 893, 896 (6th Cir. 2014)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Factual allegations must be sufficient to state a

plausible claim for relief. Iqbal, 556 U.S. at 678. Legal conclusions and unwarranted factual

inferences are not entitled to a presumption of truth. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007).

          Defendant first argues Claim II should be dismissed because the FLSA does not provide a

private right of action to enforce the statutory record-keeping provisions. Section 211(c) of the

FLSA requires an employer to “make, keep, and preserve” records of their employees’ “wages,

hours, and other conditions and practices of employment . . . .” 29 U.S.C. § 211(c). The Sixth

Circuit has held § 216(b) “does not authorize employee suits for violations of the FLSA’s record-

keeping requirements. Authority to enforce the Act’s record-keeping requirements is vested

exclusively in the Secretary of Labor.” Elwell v. Univ. Hosps. Home Care Serv., 276 F.3d 832, 843 (6th

Cir. 2002). This includes § 211(c)’s requirements. Frisby v. Keith D. Weiner & Assocs. Co., LPA, 669

F. Supp. 2d 863, 867 (N.D. Ohio 2009). Therefore, I conclude Johnson fails to state a claim for

violation of § 211(c) and dismiss Claim II.

          Defendant next argues I should dismiss Johnson’s claims to the extent he seeks a civil

penalty, emotional distress damages, and punitive damages. (Doc. No. 6-1 at 5-8). I agree.

          As Defendant notes, the FLSA does not include civil penalties among the damages which a

private plaintiff may collect for an employer’s violation of the FLSA’s minimum wage provisions.


                                                     3
       Case: 3:20-cv-02793-JJH Doc #: 13 Filed: 07/27/21 4 of 5. PageID #: 63



29 U.S.C. § 216(b). If assessed, civil penalties are “due and payable to the U.S. Department of

Labor.” 29 C.F.R. § 580.18. Nor does the FLSA authorize punitive damages or damages for

emotional distress. 29 U.S.C. § 216(b).

        Nor can Johnson recover emotional distress damages or punitive damages in connection

with his state-law breach of contract claims. See Kishmarton v. William Bailey Constr., Inc., 754 N.E.2d

785, 788 (Ohio 2001) (recognizing the general rule that a plaintiff cannot obtain damages for

emotional distress for breach of contract “unless the breach also caused bodily harm or the contract

or the breach is of such a kind that serious emotional disturbance was a particularly likely result”);

Lucarell v. Nationwide Mut. Ins. Co., 97 N.E.3d 458, 467 (Ohio 2018) (“Ohio common law provides

that punitive damages may not be awarded for breach of contract, no matter how willful the

breach.”). Johnson has not alleged Defendant caused bodily harm or engaged in conduct

“constituting a breach of contract [which] can also constitute a tort,” id., and therefore he cannot

recover emotional distress damages or punitive damages.

        Thus, I conclude Johnson fails to state a claim for relief for Defendant’s purported record-

keeping violations or for civil penalties, emotional distress damages, or punitive damages.

        B.      RULE 12(B)(1)

        Defendant argues Johnson’s remaining claims should be dismissed for lack of subject matter

jurisdiction. (Doc. No. 6-1 at 8-10).

        A party may move to dismiss claims alleged against it for lack of subject matter jurisdiction

by filing a motion under Rule 12. Fed. R. Civ. P. 12(b)(1). Defendants may make either a facial or a

factual attack on subject matter jurisdiction under Rule 12(b)(1). Ohio Nat’l Life Ins. Co. v. United

States, 922 F.2d 320, 325 (6th Cir. 1990). “The plaintiff bears the burden of establishing that

jurisdiction exists.” Taylor v. KeyCorp, 680 F.3d 609, 615 (6th Cir. 2012) (citing Nichols v. Muskingum

Coll., 318 F.3d 674, 677 (6th Cir. 2003)).


                                                    4
       Case: 3:20-cv-02793-JJH Doc #: 13 Filed: 07/27/21 5 of 5. PageID #: 64



        Defendant argues Johnson’s remaining claims (for unpaid wages in the amount of $250 and

liquidated damages in an equal amount) are moot because Defendant tendered, and Johnson

accepted, two checks in satisfaction of Johnson’s claims.1 (Doc. No. 6-1 at 9-10). Defendants have

satisfied all remaining forms of relief Johnson seeks in his complaint and, therefore, Johnson’s FLSA

claims are moot. See, e.g., Hrivnak v. NCO Portfolio Mgmt., Inc., 719 F.3d 564, 568 (6th Cir. 2013)

(Mootness occurs when a plaintiff accepts a defendant’s offer to satisfy the plaintiff’s demands.).

Accordingly, I grant Defendant’s motion to dismiss Johnson’s remaining claims as moot.

                                         IV.     CONCLUSION

        For the reasons stated above, I grant Defendant’s motion to dismiss Claim II, as well as

Johnson’s claims for civil penalties, emotional distress damages, and punitive damages, for failure to

state a claim upon which relief may be granted, and its motion to dismiss the remainder of Claims I

and III as moot. (Doc. No. 6).

        So Ordered.


                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




1
   It is unclear why Defendant tendered Johnson $550 in satisfaction of his liquidated damages
claim, rather than $350. (Cf. Doc. No. 9 at 4 (negotiated check in the amount of $550)) with (Doc.
No. 1 at 4 (asserting a claim for $250 in unpaid wages and “an amount equal to the unpaid wages in
liquidated damages”)). This difference ultimately has no impact on the outcome of Defendant’s
motion.

                                                    5
